STONE, J.
The constitution of Alabama declares, that persons convicted of certain enumerated crimes shall not be permitted to register, vote, or hold office. — Art. 8, § 3. Among the crimes thus enumerated is larceny. It is not denied, in this case, that the defendant had been convicted of larceny since the adoption of the constitution of 1875, and that he af-terwards registered, and voted at the general election held in November, 1882. The precise ground of defense urged in the court below, and renewed here, was, and is, that the offense of which he had been convicted was petit larceny, and, under our-statutes, not a felony.
We do not think there is anything in this objection. .The-provision of the constitution makes no exception, and we do-not feel at liberty to engraft one upon it. Larceny is larceny, whether grand or petit; and we fail to perceive that the value of the thing stolen, whether a shade above or a shade below the dividing line, can enter into its moral criminality. The cmh-mus furanchi determines the moral aspects of the question.
We can not assent to the. proposition, that “ the use of the word ‘ other,’ before the generic term c crime punishable by imprisonment in the penitentiary,’ shows that the particular crime of larceny, which disqualifies, is that larceny which is punished by imprisonment in the penitentiary.” If that construction be sound, then the principle must equally apply to the other-clauses, “malfeasance in office,” and “bribery.” Some grades-of these are not punishable by imprisonment in the penitentiary; yet we think the intention was to visit disfranchisement on every grade of these offenses. Moreover, if the intention had been to disfranchise only convicted felons, it would have been much easier to employ that general and comprehensive term..
The judgment of the City Court is affirmed.